Citation Nr: 0122165	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  00-21 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach disorder, 
to include gastroesophageal reflux disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to July 
1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO) in which service connection for 
gastroesophageal reflux disease was denied.

In a January 9, 1953, rating decision, the Pittsburgh, 
Pennsylvania, VA RO denied service connection for a stomach 
condition.  That RO confirmed the denial of service 
connection for a stomach condition in June 23, 1954.  The 
veteran was advised of those decisions and of his right to 
appeal.  In a July 10, 1956, rating decision the RO stated 
that it had reviewed letter DA 12-14-54 and that the prior 
rating decision was confirmed and continued.  In a February 
2000 rating decision, the RO reviewed a claim of service 
connection for gastroesophageal reflux disease on a de novo 
basis.  However, under Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996), the Board does not have jurisdiction to consider 
a claim which was previously adjudicated unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, the Board must find that new and 
material evidence has been presented.  See also Winters v. 
West, 12 Vet. App. 203 (1999).  Accordingly, the issue is as 
stated on the title page.


FINDINGS OF FACT

1.  In an unappealed June 1954 rating decision, the 
Pittsburgh, Pennsylvania, VA RO denied service connection for 
a stomach disorder.  

2.  The additional evidence added to the record since June 
1954 bears directly and substantially upon the specific 
matter under consideration; is not cumulative or redundant; 
and, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.





CONCLUSIONS OF LAW

1.  The unappealed June 1954 Pittsburgh, Pennsylvania, VA RO 
rating decision denying service connection for a stomach 
disorder became final.  38 U.S.C. § 709 (1952); Veterans 
Regulation No. 2(a), Part II, Par. III; Department of 
Veterans Affairs Regulation 1008.

2.  New and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
a stomach disorder, to include gastroesophageal reflux 
disease.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was afforded a VA general medical examination in 
August 1952; no digestive system pathology or 
gastrointestinal disorders were noted.

In the January 9, 1953, rating decision, the Pittsburgh, 
Pennsylvania, VA RO denied service connection for a stomach 
condition on the basis that there was no evidence of such a 
disorder in service.

On June 15, 1954, the Pittsburgh, Pennsylvania, VA RO 
received service medical records, which appear to have 
included the records discussed below.  Those records reflect 
that in May 1949 the veteran complained of chills, nausea, 
vomiting, blood-tinged mucous, and a backache.  A diagnosis 
was not made.  In October 1951, he reported symptoms of 
vomiting, nausea, and epigastric cramps; the diagnosis was 
gastritis.  Gastritis was again diagnosed in December 1951.  
On March 31, 1952, the veteran complained of severe, upper 
abdominal cramps; vomiting; and loose bowel movements.  The 
next day, April 1, 1952, acute enteritis was diagnosed.  In 
May 1952, a diagnosis of gastroenteritis was made.  No 
gastrointestinal disorders were noted when he underwent his 
separation examination in July 1952 and his abdomen and 
viscera were noted to be normal.

In the June 23, 1954, rating decision, service connection for 
a stomach condition was again denied on the basis that in-
service enteritis was an acute disability and that no 
residuals of enteritis were found on the VA examination.  In 
July 1954 the veteran was given notice of that rating 
decision and of his right to appeal. 

In a July 10, 1956, rating decision, the Pittsburgh, 
Pennsylvania, VA RO confirmed and continued the June 23, 
1954, rating decision on the basis that a DA letter of 
December 14, 1954 had been reviewed and did not warrant a 
change in the service-connected status or evaluation of any 
disability or contain any new and material evidence.  No 
additional claim or evidence regarding the stomach condition 
had been submitted at the time of the July 10, 1956, rating 
decision.

The additional evidence that has been received since the July 
10, 1956, rating decision includes the following: a copy of a 
January 28, 1953, letter to the veteran from the Pittsburgh, 
Pennsylvania, VA RO; an August 1957 general medical 
examination report; a September 1999 VA gastrointestinal 
examination report; a copy of the veteran's service medical 
records; and the transcript of the June 2001 hearing held 
before a member of the Board in Washington, DC.

The January 28, 1953, letter from the Pittsburgh, 
Pennsylvania, VA RO advised the veteran that he was no longer 
eligible to receive VA outpatient treatment for his stomach 
condition because service connection for that disorder had 
been denied.

On the August 1957 VA general medical examination, which 
apparently was to assess any eye disorder, no digestive 
system pathology or gastrointestinal disorders were noted.

On a September 1999 VA gastrointestinal examination, the 
veteran reported that he had had gastrointestinal symptoms 
since his early twenties.  He said that his gastric symptoms 
during active service included frequent gas, belching, 
distention, and abdominal pain.  He indicated that he 
underwent an upper gastrointestinal (UGI) series in 1952, 
which was negative, and that he had been on a bland diet 
since he was twenty-one or twenty-two.  He reported a history 
of vomiting, but said that it was currently controlled with 
medication.  He indicated that his gastroesophageal reflux 
disease was treated with medication and by eating a bland 
diet.  The examiner commented that the veteran appeared to be 
a reliable historian. 

Physical examination revealed that the veteran's abdomen was 
soft, with tenderness in the epigastric and substernal 
regions, and that it was slightly rounded with no visible 
aortic pulsations.  There was no costovertebral angle 
tenderness and no palpable masses.  The diagnosis was 
gastroesophageal reflux disease, controlled by medication and 
diet.  The examiner noted that the onset of the gastric 
symptoms began in active service and had persisted for over 
fifty years.

At the June 2001 hearing, the veteran testified that he had 
had regurgitation for years, including during service.  
Transcript at 17.

Legal Criteria

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).

The law grants a period of one year from the date of the 
decision for an application for review on appeal; otherwise, 
that determination becomes final and is not subject to 
revision on the same factual basis.  38 U.S.C. § 709 (1952); 
Veterans Regulation No. 2(a), Part II, Par. III; Department 
of Veterans Affairs Regulation 1008.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108 (West 
1991).  

Effective August 29, 2001, during the pendency of this 
appeal, 38 C.F.R. § 3.156(a) was amended with regard to the 
definition of new and material evidence.  However, the 
revised definition only applies to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620-32 (August 29, 
2001).  Because the veteran's claim was filed before August 
29, 2001, the old definition of new and material evidence 
applies in this case.  New and material evidence under the 
old definition means evidence not previously submitted to 
agency decision makers that bears directly and substantially 
upon the specific matter under consideration; that is neither 
cumulative nor redundant; and that, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156(a) (2000).  

For the purposes of determining whether new and material 
evidence has been submitted, credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As to the 
determination of the materiality of the evidence presented 
since the last final disallowance of the claim, the newly 
presented evidence does not need to be probative of all of 
the elements that are required to award a claim, but instead 
needs to be probative only as to each element that was a 
specified basis for the last disallowance.  Evans v. Brown, 9 
Vet. App. 273, 284 (1996).  In this case, the veteran needs 
to present evidence that he has a gastrointestinal disorder 
that is related to active service.

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The matter of whether there is new and material evidence to 
reopen the veteran's claim for service connection for a 
gastrointestinal disorder need not be remanded to the RO for 
consideration under the new legislation because the Board is 
deciding this matter in the veteran's favor; thus, he is not 
prejudiced by the Board's action even if the RO's actions did 
not fully meet the new requirements.  Bernard v. Brown, 4 
Vet. App. 384 (1993). 

In a July 10, 1956, rating decision, the Pittsburgh VA RO 
noted that a letter of December 14, 1954, presumably from the 
Department of the Army (DA) had been reviewed.  The RO then 
confirmed and continued the unappealed June 23, 1954, rating 
decision on the basis that the new evidence did not warrant a 
change or contain any new and material evidence.  Neither is 
the referenced DA letter of record nor is there any 
correspondence from the veteran regarding his stomach 
disorder that could be construed as an attempt to reopen his 
claim for service connection after the July 1954 rating 
decision, which also had adjudicated another claimed 
disorder.  Since there is nothing in the claims file to 
indicate that the veteran had again claimed service 
connection for a stomach disorder or to indicate the subject 
or substance of the December 1954 DA letter or to reflect 
that the veteran was notified of the July 1956 rating 
decision, the last final denial of service connection is 
deemed to have been the July 1954 rating decision.  

In this case, the September 1999 VA gastrointestinal examiner 
made a diagnosis of gastroesophageal reflux disease and 
indicated that the onset of the veteran's gastric symptoms 
began in active service and had persisted for over fifty 
years.  This additional evidence bears directly and 
substantially upon the specific matter under consideration; 
is not cumulative or redundant; and, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  Therefore, the claim of entitlement to 
service connection for a stomach disorder, to include 
gastroesophageal reflux disease, is reopened.
 

ORDER

New and material evidence to reopen the claim for service 
connection for a stomach disorder, to include 
gastroesophageal reflux disease, having been received, the 
application to reopen the claim is granted.

REMAND

As noted above, the VCAA was enacted during the pendency of 
this appeal.  The provisions of 38 C.F.R. § 3.159 also have 
been revised, effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  The new legislation redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to the veteran's claim.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas, 1 Vet. 
App. at 312-13.

The veteran testified at his June 2001 hearing that he 
received treatment for his gastrointestinal disorder right 
after active service at a VA medical facility on Sixth Street 
in Pittsburgh, Pennsylvania.  Transcript. at 9.  Currently, 
there is no VA medical facility at that address, but a 
January 28, 1953, letter from the Pittsburgh, RO regarding 
eligibility for VA treatment, reflects that the RO was then 
located at that address.  Thus, it is possible that an 
outpatient clinic was also located there.  In August 1999 the 
RO requested that the Pittsburgh VA Medical Center at 
University Drive, provide all hospital summaries and any 
outpatient treatment reports from "1972" to the present, 
although the veteran had reported treatment in 1952.  In 
response, that facility indicated that the veteran was not in 
the system.  However, another VA medical facility in 
Pittsburgh, the VAMC at Highland Drive, has recently 
consolidated with the one at University Drive.  It is 
necessary to ascertain whether the veteran's 1950s outpatient 
records were transferred to another VA medical facility or 
retired to a records depository and to obtain any records if 
available.

At the June 2001 hearing the veteran reported that he again 
began receiving VA treatment for his gastrointestinal 
disorder in 1996 or 1997 after he moved to South Carolina.  
Id. at 16.  He also testified that he had received private 
treatment for a gastrointestinal disorder from a Dr. Vilsalk 
and a Dr. DeCosmo.  Id. at 13-14, 23.  He stated that Dr. 
Vilsalk was dead, but that his widow, a nurse, was still 
alive and had knowledge of his condition.  Id. at 15.  He 
indicated that Dr. DeCosmo was still practicing medicine.  
Id. at 15, 23.  He testified that he was hospitalized in 1970 
in Indiana, Pennsylvania, for an attack of gastrointestinal 
symptomatology, and that he went to a dispensary in Myrtle 
Beach, South Carolina, while on vacation in 1985 or 1990, for 
treatment of gastrointestinal symptomatology.  Id. at 25.  In 
his May 2000 notice of disagreement, the veteran seemed to 
indicate that he was treated at a clinic at the Myrtle Beach 
Air Force Base, which is now closed.  In light of the above, 
an attempt should be made to obtain additional records from 
the above-mentioned sources.

Moreover, since it appears that the September 2000 VA 
examiner did not review the veteran's claims file, another VA 
examination is necessary to address the etiology of the 
veteran's gastrointestinal disorder. 

Accordingly, this case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) are fully complied 
with and satisfied.

3.  The RO should clarify the veteran's 
statement of having received treatment 
for stomach complaints at the Myrtle 
Beach Air Force Base, to include the 
approximate date of such treatment and 
why, as a civilian, he qualified for 
treatment at a military facility if he 
claims to have been treated prior to 
March 1993, when the base was closed.  If 
he claims treatment after the base was 
closed he should indicate who provided 
such treatment.  Depending on the 
veteran's response, the RO should try to 
obtain his medical records from the 
National Personnel Records Center/NARA or 
other appropriate records depository or 
medical care provider.  If any attempts 
to obtain the additional evidence are 
unsuccessful, the RO should comply with 
the notice provisions of the VCAA of 
2000.

4.  The veteran should be asked to 
identify any doctors/facilities that 
treated or evaluated him for 
gastrointestinal problems since his 
discharge from active service in addition 
to Dr. DeCosmo and Dr. Vilsalk and the 
approximate dates of treatment.  The 
veteran should also identify all VA 
medical facilitates in South Carolina 
where he has been treated for his 
gastrointestinal disorder.  The veteran 
should be asked to authorize the release 
of private medical records from any 
identified sources and, in any event, 
from the hospital in Indiana, 
Pennsylvania, where he reportedly was 
hospitalized in 1970, from Dr. DeCosmo, 
and from whoever has Dr. Vilsalk's 
records.  The RO should then request a 
copy of any of the veteran's medical 
records from the named sources.  The 
veteran should also be advised that he 
may provide a statement from Dr. 
Vilsalk's widow describing the nature of 
any gastrointestinal disorder treated and 
the nature of the treatment, if she has 
such knowledge.  

The RO should also attempt to obtain the 
records regarding VA outpatient treatment 
in 1952, which apparently was at a VA 
outpatient clinic on Sixth Street in 
Pittsburgh, which is no longer in 
existence.  Specifically, the RO should 
try to ascertain whether such records 
would have been transferred to a VA 
medical center or other VA medical 
facility or to a federal records center 
and then contact the appropriate facility 
for the records.  The RO should also 
should obtain all relevant records from 
any identified VA facility for the period 
from 1996 to the present.

If any attempts to obtain the additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA of 2000.

5.  Thereafter, the veteran should be 
afforded a comprehensive VA 
gastrointestinal examination by a medical 
doctor to assess the nature and etiology 
of any gastrointestinal disorders.  The 
claims folder, to include evidence 
obtained pursuant to this remand, and a 
copy of this remand, should be made 
available to the examiner, the review of 
which should be acknowledged in the 
examination report.  Any indicated 
studies should be performed.  The 
examiner should obtain a complete history 
from the veteran of the in-service 
symptomatology and any subsequent 
symptomatology.  Following a 
comprehensive examination, all existing 
gastrointestinal disorders should be 
diagnosed.  Also, the examiner should 
address the following: Can it be said, 
without resort to speculation, that it is 
at least as likely as not that any 
currently diagnosed gastrointestinal 
disorder is related to the symptoms noted 
in the service medical records.  The 
examiner should cite the evidence and 
medical principles supporting the 
conclusion reached.  

It is essential that the service medical 
records and any evidence obtained pursuant 
to this remand be reviewed before an 
opinion is rendered.   

6.  The RO should then review the 
examination report.  If not responsive to 
the Board's instructions, it should be 
amended by the examiner so that the case 
will not have to be remanded again.

7.  Thereafter, the RO should 
readjudicate the claim with consideration 
of all applicable law and regulations 
including 38 C.F.R. § 3.102 as amended.  
66 Fed. Reg. 45630 (August 29, 2001).  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 



